DISMISS and Opinion Filed September 21, 2021




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas


                              No. 05-21-00285-CV


            IN THE INTEREST OF A.B. AND A.B., CHILDREN


                   On Appeal from the 245th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-83116

                       MEMORANDUM OPINION
                   Before Justices Schenck, Smith, and Garcia
                           Opinion by Justice Garcia

      On July 23, 2021, after being informed by the court reporter that no hearings

in the underlying matter were recorded, we ordered appellant to file her opening

brief no later than August 23, 2021. Appellant failed to comply. We then directed

appellant by postcard dated August 27, 2021 to file her brief within ten days and

cautioned her that failure to do so would result in dismissal of the appeal without

further notice. See TEX. R. APP. P. 38.8(a)(1). To date, appellant has not complied
or otherwise communicated with the Court. Accordingly, we dismiss the appeal.

See id. 38.8(a)(1); 42.3(b),(c).




                                       /Dennise Garcia/
                                       DENNISE GARCIA
                                       JUSTICE
210285F.P05




                                    –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

IN THE INTEREST OF A.B. AND                  On Appeal from the 245th District
A.B., CHILDREN                               Court, Harris County, Texas
                                             Trial Court Cause No. 2019-83116.
No. 05-21-00285-CV                           Opinion delivered by Justice Garcia,
                                             Justices Schenck and Smith
                                             participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered September 21, 2021.




                                       –3–